DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 05/19/2022 has been entered and fully considered. Claims 1-9 are pending, of which claim 1 is currently amended and claims 7-9 are new. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 102 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0136970 A1 (Kurokawa) in view of US 2012/0019061 A1 (Nishihara).

    PNG
    media_image1.png
    381
    584
    media_image1.png
    Greyscale

Regarding claims 1 and 7, Kurokawa discloses a battery module comprising a cell module (cell block 10) including a plurality of battery cells 1 [0040] (see Figs. 1-3), a smoke exhaust duct (safety valve gas duct 24) protruding from an electrode arrangement surface (upper surface) of the cell module 10 and extending along an alignment direction of the plurality of battery cells 1 [0043], [0064] (see Fig. 2), and a circuit board 26 arranged so as to cover the smoke exhaust duct 24 and the electrode arrangement surface, and an electronic component (circuitry such as protection circuitry that monitors parameters such as the temperature and voltage of the battery cells and checks for abnormal conditions) is mounted on a mounting surface of the circuit board [0043] (see Figs. 7-9).
Kurokawa does not disclose that the circuit board including the mounting surface is arranged in an inclined state to be non-parallel to the electrode arrangement surface and the electronic component is also arranged in the inclined state. Nishihara however teaches providing FPCs 50n (circuit boards) to be bent (inclined) such that the width of each FPC 50n is larger than a width in the Y-direction [0547] because each FPC 50n has a larger area thus improving design flexibility of the conductor lines and allowing various elements to be arranged on the FPC 50n, and a reduced space occupied by the FPCs 50n is realized [0550]. See Fig. 52. Therefore it would have been obvious to one of ordinary skill in the art to arrange the circuit board including the mounting surface and the electronic component mounted thereon of Kurokawa in an inclined state to be non-parallel to the electrode arrangement surface, as in Nishihara, because it could improve design flexibility by increasing the area of the circuit board and reduce the space it occupies.

    PNG
    media_image2.png
    503
    435
    media_image2.png
    Greyscale

Regarding claims 2 and 3, although Kurokawa does not disclose that the circuit board is divided along the alignment direction and includes a first divided-circuit-board and a second divided-circuit-board, the claimed arrangement nevertheless would have been obvious to one of ordinary skill in the art because the use of either a one-piece construction or several parts secured together as a single unit is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Furthermore, the particular placement of the divided portion of the circuit board and the relative widths of the divided-circuit-boards would have been an obvious matter of design choice which would not have modified the operation of the device, particularly in view of the guidance in Nishihara to bend the circuit boards so as to reduce the space they occupy [0550]. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 4, Kurokawa does not teach that the first divided-circuit-board and the second divided-circuit-board are connected by connecting circuit body having flexibility. Nishihara however teaches using an FPC 50b (flexible printed circuit board) to connect a rigid circuit board 50a to state detecting circuit 20 [0295]-[0297]. See Fig. 27. Therefore it would have been obvious to one of ordinary skill in the art to use a connecting circuit body having flexibility, as in Nishihara, as a known means suitable for connecting first and second divided-circuit-boards in the battery module of Kurokawa.

Regarding claim 5, Kurokawa further discloses that the smoke exhaust duct 24 has an inclined surface. See Fig. 9. When the circuit board is arranged in the inclined state, as taught by Nishihara, it would have been obvious for the circuit board to be arranged and mounted on the inclined surface of the smoke exhaust duct.
Regarding claim 6, Kurokawa further discloses a battery pack comprising the battery module 10, a case accommodating the battery module 10 (base-panel 41 and endplates 7), and a cover (floor-panel 40) covering the case [0012]. See Figs. 5, 8.
Regarding claims 8 and 9, although Kurokawa and Nishihara do not explicitly disclose the mounting positions of the electronic components, it nevertheless would have been obvious to one of ordinary skill in the art to mount the electronic components on any part of the circuit board, including adjacent to an end surface that faces an electrode and spaced away from the smoke exhaust duct in a width direction orthogonal to the alignment direction, because Nishikawa is specifically directed to improving design flexibility and allowing various elements to be arranged on the circuit board [0550].

Response to Arguments
Applicant’s arguments filed 05/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727